 



Francesca’s Holdings Corporation

 

September 4, 2013

 

Kal Malik

c/o Francesca’s Holdings Corporation

8760 Clay Road

Houston, Texas 77080

 

Dear Mr. Malik:

 

This letter concerns our agreement regarding future transactions in the shares
of common stock (the “Common Stock”) of Francesca’s Holdings Corporation (the
“Company”) that you currently hold or may acquire prior to September 4, 2014.
You and the Company agree that, effective immediately and until September 4,
2014, you will not offer, sell, contract to sell, announce the intention to
sell, pledge, grant any option to purchase, make any short sale or otherwise
dispose of any shares of Common Stock of the Company, or any options or warrants
to purchase any shares of Common Stock of the Company, or any securities
convertible into, exchangeable for or that represent the right to receive shares
of Common Stock of the Company, whether now owned or hereafter acquired
(regardless of the manner in which such securities are obtained), owned directly
by you (including holding as a custodian) or with respect to which you have
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission (collectively “Your Shares”), or exercise any right with
respect to the registration of any of Your Shares, or demand or cause to be
filed any registration statement in connection therewith, under the Securities
Act of 1933, as amended. The foregoing restriction is expressly agreed to
preclude you from engaging in any hedging or other transaction that is designed
to or that reasonably could be expected to lead to or result in a sale or
disposition of Your Shares, even if such shares would be disposed of by someone
other than you. Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to any of
Your Shares or with respect to any security that includes, relates to, or
derives any significant part of its value from such shares.

 

Notwithstanding the foregoing, you may (i) transfer Your Shares to any trust for
the direct or indirect benefit of you or your immediate family, provided that
the trustee of the trust agrees to be bound in writing by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition for value or (ii) transfer Your Shares with the prior written
consent (a “Waiver”) of the Company, provided that in the case of clause (i), no
filing under Section 16(a) of the Securities Exchange Act of 1934, as amended,
shall be required or shall be voluntarily made in connection with such transfer
during the period covered by this agreement. The foregoing restrictions shall
also not apply to the exercise by you of any stock options granted under the
Francesca’s Holdings Corporation 2010 Stock Incentive Plan and the Francesca’s
Holdings Corporation 2011 Equity Incentive Plan (other than any disposition of
shares of Common Stock as a result of a “cashless” exercise of any such stock
options) provided that in each case all shares of Common Stock received by you
upon such exercise shall thereafter be subject to the restrictions contained in
this letter agreement. For purposes of this letter agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

 

Please contact me if you have any questions about this letter.

 

[Signature page follows]

 



 

 

 



Francesca’s Holdings Corporation

  

By: /s/ Neill Davis                    



Neill Davis

Chief Executive Officer

 



 

ACCEPTED AND AGREED:

 

 



By: /s/ Kal Malik     Kal Malik  



 

 

 



 

